Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for foreign priority based on KR 10-2019-0050246 filed on 04/30/2019. Certified copy of the foreign priority document has been received. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9, 12-15, and 17 are rejected under 35 USC 103(a) as being unpatentable over Blanksteen (US 2014/0172953 A1) in view of Rosenberger (US 8340975 B1).
Regarding Claims 1 and 9, Blanksteen discloses a home appliance (¶¶18-19, voice controlled device 120 in house 102 such as television screen 120(9)) comprising: 
a memory storing instructions (¶27, each device 120 includes memory for storing computer readable instructions); and 
¶27, one or more processors 204) that executes the instructions to: 
based on a user action being detected through a sensor, control a speaker to output an audio signal corresponding to the detection of the user action (¶32, local device 120(5) listens for voices and then attempt to confirm that one of them is target user 104 by providing a greeting “Good Morning Scott”) and control the home appliance to operate in a voice recognition mode (¶32, local device 102(5) equipped with voice recognition functionality to identify the target user by capturing user answer “Good morning”), and 
based on a trigger command for initiating the voice recognition mode being input through a microphone and control the home appliance to operate in the voice recognition mode (¶28, voice controlled device 120 includes a wake word recognition module to recognize wake words received through microphone 208 that are used to transition the voice controlled device to an awake state for receiving input from the user).
Blanksteen does not disclose control the speaker to output an audio signal corresponding to the input of the trigger command.
Rosenberger teaches a home automation device operating in low power “listening” mode such that based on a trigger command for initiating voice recognition mode being input through a microphone, control a speaker to output an audio signal corresponding to the input of the trigger command and control the home automation device to operate in the voice recognition mode (Col 8, Rows 17-30, upon receiving and recognizing a speech trigger phrase, a system controller instructs the device to wake up, expect a subsequent speech command, and control the device beep through speaker 1920 to prompt the user to say one of the speech commands from a known vocabulary). 
Rosenberger, Col 8, Rows 28-32). The modification is such that wherein the audio signal corresponding to the detection of the user action is different than the audio signal corresponding to the input of the trigger command (Blanksteen, ¶32 “Good morning Scott” or ¶77 “Scott, do you need anything?” versus Rosenberger, Col 8, Rows 28-32, the device beeps to prompt the user to say one of the speech command upon recognition of a trigger phrase (i.e., wakeword in Blanksteen)).
Regarding Claim 17, Blanksteen discloses a non-transitory recording medium storing a program that, when executed by at least one processor of a home appliance, causes the following to be performed the functions of claim 1 and method of claim 9 (¶27, computer readable media 206 stores computer readable instructions).
Regarding Claims 4 and 12, Blanksteen discloses wherein the audio signal corresponding to the detection of the user action is a voice message informing that the voice recognition mode is initiated (¶77, “Scott, do you need anything?”), and the audio signal corresponding to the input of the trigger command is an alarming sound (Rosenberger, Col 8, Row 28, the device beeps). 
Regarding Claims 5 and 13, Blanksteen discloses a user interface device configured to receive a selection of whether to activate each of the detection of the user action through the sensor (¶44, a dedicated power on/off button for device 120; ¶32, device 120 being used as a sensor to listen for voices and attempt to confirm that one of them is the target user) and the inputting of the trigger command through the microphone (¶22 and ¶44, a dedicated power on / off button for device 120 with microphone to receive audio input; see also Rosenberger, Col 8, Rows 25-27, a Push to Talk button 24 being depressed by the user so that the device beeps and changes its status light 34), 
wherein the at least one processor executes the instructions to: 
based on the inputting of the trigger command through the microphone being inactivated by a selection received by the user interface device, turn off the microphone (¶44, power off button being initiated such that device 120 is powered off; i.e., device 120 microphone powers off as a result), and 
based on the inputting of the trigger command through the microphone being activated by a selection received by the user interface device, turn on the microphone (¶44, power on button being initiated such that device 120 is powered on; i.e., device 120 microphone powers on as a result) and execute a voice recognition module to initiate the voice recognition mode (¶28, powered on device 120 having wake word recognition module to recognize wake words from audio input received via microphone 208 to transition device 120 to awake state and initiate other modules to parse and analyze audio input; ¶30, local device equipped with natural language processing capabilities).
Regarding Claims 6 and 14, Blanksteen discloses wherein the at least one processor executes the instructions to: 
based on the detection of the user action through the sensor being inactivated by a selection received by the user interface device, turn off the sensor, and based on the detection of the user action through the sensor being activated by a selection received by the user interface device, turn on the sensor (¶44, dedicated button to initiate power off and power on of device 120; ¶32, powering off or powering on device 120 to listen for voices and attempt to confirm the target user).
Regarding Claims 7 and 15, Blanksteen discloses wherein the at least one processor includes first and second processors (¶27, one or more processors 204; see also ¶46, each device 120 includes one or more processors 402; see Fig. 4), 
the first processor is configured to recognize the trigger command input through the microphone and to output a signal to the second processor in response to the trigger command being recognized (¶28, module 212 executed by processors 204 to implement a wake word recognition module to recognize wake words that are used to transition voice controlled assistant 120 to an awake state for receiving input from the user; ¶48, once wake word recognition module 408 (implemented by a first processor 204) recognizes a wake word, speech recognition module (implemented by a second processor 204) may enter an active state), and the second processor is configured to be turned off in a standby state and to receive the signal output by the first processor when turned off in the standby state (¶48, while the speech recognition module 410 may initially be in a passive state in which the speech recognition module 410 does not recognize or respond to speech, wake word recognition module 408 may recognize or respond to wake words), and, when receiving the signal output by the first processor when turned off in the standby state, to be turned on and then operate in the voice recognition mode (¶48, once wake word recognition module 408 recognizes or responds to a wake word, speech recognition module 410 may enter an active state in which speech recognition module 410 operates to detect natural language commands.
Claims 2-3 and 10-11 are rejected under 35 USC 103(a) as being unpatentable over Blanksteen (US 2014/0172953 A1) in view of Rosenberger (US 8340975 B1) as applied to claims 1 and 9, in further view of SaganeGowda et al. (US 10403276 B2).
Regarding Claims 2 and 10, Blanksteen does not disclose wherein the home appliance includes a door and the sensor, the sensor is to detect opening of the door, and the user action is the opening of the door.
SaganeGowda discloses activating features of a voice activated or voice command device in a home environment through the use of voice recognition and keyword spotting based on the proximity of a user to the device (Col 1, Rows 51-56 and Col 2, Rows 1-5) wherein the device includes a door and a sensor to detect opening of the door such that user action of opening of the door activates the device (Col 2, Rows 21-26, voice activated device may only respond to voice commands when a user is inferred to be within a specific location; Col 3, Rows 1-4, infer user’s presence with sensors that detect door opening and closing).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a door and a sensor to detect opening of the door as user action to control the home appliance to operate in a voice recognition mode by linking voice activated functions to the user’s presence through opening of the door in order to operate based on high fidelity voice inputs that are more readily available based on close physical proximity (SaganeGowda, Col 2, Rows 33-36).
Regarding Claims 3 and 11, Blanksteen does not disclose wherein the sensor is a motion detector, and the user action is user access of the home appliance indicated by motion of the user detected by the sensor.
SaganeGowda discloses activating features of a voice activated or voice command device in a home environment based on a motion detector detecting user access of home appliance indicated by motion of the user (Col 2, Rows 21-26, voice activated device may only respond to voice commands when a user is inferred to be within a specific location; Col 2, Rows 50-53, using passive IR devices to detect motion to infer the presence of a user).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a motion sensor to detect user motion of accessing or controlling the home appliance to operate in a voice recognition mode in order to operate based on high fidelity voice inputs that are more readily available based on close physical proximity (SaganeGowda, Col 2, Rows 33-36).
Claims 8 and 16 are rejected under 35 USC 103(a) as being unpatentable over Blanksteen (US 2014/0172953 A1) in view of Rosenberger (US 8340975 B1) as applied to claims 1 and 9, in further view of Weng et al. (US 2017/0116986 A1).
Regarding Claims 8 and 16, Blanksteen discloses processor of the home appliance recognizing the user by identifying a user voice based on the user voice being input through the microphone in the voice recognition mode (¶72, at 604-2, poll audio devices throughout the environment to gain voice confirmation that the target person is present by evaluate audio input against pre-recorded vocal profiles to uniquely identify different people).
 Blanksteen does not disclose a memory configured to store authority information for each user of the home appliance, wherein the at least one processor executes the instructions 
Weng teaches a spoken voice human computer interaction system (¶27) to control household appliances (¶28) comprising a memory configured to store authority information for each user (¶29, memory 182 with user data including authentication data for the users including authorization levels for multiple users in a hierarchy) and a processor to based on a user voice being input through a microphone in a voice recognition mode (¶30, microphones for voice input capture devices 106 takes acoustic signals from different voice capture channels; ¶35, call to initiate to wake up dialog system for interaction, device control, and service access), recognize the user by identifying the user voice (¶42 and ¶50, using biometric data / voice pattern to authenticate or identify user to ensure the system does not confuse inputs from two or more users (block 308)). Further, based on an operation corresponding to the user voice matching the authority information of the recognized user, perform the operation (¶42, predicts a level for the user in a hierarchy of users that are registered with the system; e.g., in home automation systems, parents and children form a hierarchy with children lower in the hierarchy having limited access levels and parents are higher in the hierarchy with greater access level; ¶43, determine if the user has sufficient level of authority to operate the device based on command in the spoken input sequence; if the user has the proper level of authority, then the device operates based on the command).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform the operation based on the user voice matching the authority information of the recognized user in accordance to an express hierarchy with access levels Weng, ¶42, parent-children hierarchy; compare Blanksteen, ¶18, a family comprising adults and child) in order to implement a privacy and security management module comprising a continuous authentication process that operates the automated device based on a command from the user only in response to the level of authority for the user being great enough to authorize the operation of the automated device (Weng, ¶12).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2007/0201639 A1 discloses a voice detection device / robot with microphone where a master trigger enable signal enables the device to perform voice detection while a master trigger disable signal enters the device into off state and does not allow the microphone to be opened.
US 2014/0012573 A1 discloses a signal processing device comprising a signal collection unit, a speech recognition unit, and a voice activity detector where voice activity detection activates or wakes up the signal collection unit to collect signal and the speech recognition unit recognizes voice command. If it is determined that the signal does not contain a voice command, the speech recognition unit and the signal collection unit will enter power saving mode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/12/2022